ACCEPTED
                                                                                           06-17-00211-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                         6/4/2018 10:48 AM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                                IN THE COURT OF APPEALS
                                SIXTH DISTRICT OF TEXAS
                                    TEXARKANA, TEXAS                    FILED IN
                                                                 6th COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
LYDIA METCALF                             §                      6/4/2018 10:48:43 AM
                                          §                          DEBBIE AUTREY
VS.                                       §   CASE NO.     06-17-00211-CRClerk
                                          §
THE STATE OF TEXAS                        §

                              STATE’S MOTION
                     FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

         COMES NOW, Appellee the State of Texas, by and through the undersigned

counsel, and tenders this motion for an extension of time to file the Appellee’s Brief,

pursuant to Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate Procedure.

In support of this motion, Appellee would show the following:

         The Reporter’s Record was filed in this cause on March 7, 2018, and the

Clerk’s Record was filed on February 23, 2018.            Pursuant to Rule 38.6(a),

Appellant’s Brief was originally due on April 6, 2018. Appellant thereafter sought

and was granted an extension of time to file her Brief. Appellant filed her brief on

May 7, 2018, making the State’s Brief due on Wednesday, June 6, 2018. The State

now respectfully requests a 30-day extension of time, which would make its brief

due on Friday, July 6, 2018. This is the first extension requested by Appellee, the

State.

Appellee's Motion for Extension of Time                                  Page 1 of 3
        The need for an extension of time is based on the undersigned counsel’s other

commitments during the past thirty days, which have included:

    1. Drafting a petition for discretionary review in James Arthur Baxley v. State of
       Texas, No. 06-17-00189-CR, filed on May 9, 2018.

    2. Drafting direct appeal brief in Shayne Afzal v. State of Texas, No. 06-17-
       00228-CR, filed on May 16, 2018.

    3. Drafting direct appeal brief in Charles Nichols v. State of Texas, No. 12-17-
       00374-CR, filed on May 21, 2018.

    4. Drafting direct appeal brief in Craig Bell v. State of Texas, No. 06-17-00190-
       CR, filed on June 1, 2018.

    This motion is not made for purposes of delay only, but in the interest of justice,

and to meet the undersigned counsel’s obligations to her client and this Court, and

to accomplish the design of this appeal, which is to do substantial justice.


                                          Respectfully submitted,


                                          /s/
                                          GENA BUNN
                                          Texas Bar No. 00790323

                                          Gena Bunn, PLLC
                                          P.O. Box 6150
                                          Longview, Texas 75608
                                          (903) 804-4003
                                          gbunn@genabunnlaw.com




Appellee's Motion for Extension of Time                                  Page 2 of 3
                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has

been delivered by electronic mail to counsel for the Appellant, William J. Robertson

(robertsonlawfirm@gmail.com)               and      John        C.          Osborne

(itcprojectfunding@gmail.com) on this the 4th day of June, 2018. The document

has also been served electronically through the electronic file manager pursuant to

Rule 9.5 of the Texas Rules of Appellate Procedure.




                                                   /s/
                                                   GENA BUNN




Appellee's Motion for Extension of Time                                Page 3 of 3